internal_revenue_service department of ld treasury index number washington dc person to contact telephone number refer reply to cc dom p si - plr-111536-99 date september year dear w w t i i this letter responds to your letter dated june and subsequent correspondence requesting a ruling under sec_1362 b of the internal_revenue_code a the information submitted states that x was incorporated on the president of x represents that the di of year shareholders of x intended that x be an s_corporation x's articles of incorporation evidence this intent a represents also that x relied on its attorney to complete all necessary paperwork for x to be an s_corporation effective its year taxable_year election by a small_business_corporation form_2553 was timely filed for x effective for x's year taxable_year in a notice dated d2 x's internal_revenue_service center informed x that the service_center had no record of x filing a form_2553 however x's attorney failed to prepare a form therefore no sec_1362 of the code provides that if an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making such election for such taxable_year or no such election is made for any taxable_year and the secretary determines that there was reasonable_cause for the failure to timely make such election the secretary may treat such an election as timely made for such taxable_year a b -- based solely on the facts and the representations submitted we conclude that x has established reasonable_cause for failing ols to make a timely election to be an corporation for x's year taxable_year accordingly provided that x makes an election to be an s_corporation by filing a completed form_2553 with the appropriate service_center effective for its year taxable_year within days following the date of this letter then such election will be treated as timely made for x's year taxable_year a copy of this letter should be attached to the form_2553 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code including whether x was or is a small_business_corporation under sec_1361 b of the code this ruling is directed only to the taxpayer who requested sec_6110 of the code provides that it may not be it used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being forwarded to x's authorized representative sincerely yours signed h grace iia h grace kim assistant to the chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
